Citation Nr: 0121558	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  93-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vestibulopathy.

2.  Entitlement to service connection for labyrinthitis.

3.  Entitlement to service connection for dizziness. 

4.  Entitlement to service connection for vertigo. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to an increased rating for anxiety neurosis, 
with depressive features, currently evaluated as 30 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating action of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board previously remanded the case in August 1995 and 
December 1997 for further development.  In August 1995, the 
Board denied the veteran's claims of increased ratings for 
bilateral should bursitis.  The December 1997 Board decision 
included a denial of a claim of service connection for 
hearing loss.  Thus, the issues presently before the Board 
are limited to those noted on the title page. 


REMAND

Service connection is currently in effect for, inter alia, 
anxiety neurosis and external otitis, suppurative with 
perforated left eardrum.  When the Board initially reviewed 
the appeal in August 1995, it was noted that the veteran 
attributed various additional ear disorders to the service-
connected ear disability.  It was contemplated that a VA 
examination conducted subsequent to the first Board remand 
would provide an opinion as to the likely etiology of the 
claimed conditions, including whether there is any 
relationship between the claimed disorders and the service-
connected external otitis.  

The veteran was afforded VA audiological and neurological 
examinations in April 1997; however, those examinations did 
not address the questions posed by the Board.  In fact, the 
neurological examination included an opinion that the 
veteran's symptoms of light headedness, tinnitus and vertigo 
could be caused by the medications the veteran took for his 
service-connected psychiatric disability.  

The Board remanded the case again in December 1997 in order 
to afford the neurologist who completed the April 1997 
examination the opportunity to clarify the likelihood, in 
percentage terms if possible, that the conditions were caused 
by medications used for treating the veteran's service-
connected psychiatric disability.  If the examiner was unable 
to clarify the previous report, the RO was instructed to 
afford the veteran the appropriate examination necessary to 
address the question.  In a July 1999 notation, the 
neurologist noted that none of the veteran's psychiatric 
medications has "permanent" ototoxic sequelae, but 
indicated that he could not answer the question posed by the 
Board.

The report of a June 2000 VA ear, nose and throat examination 
included the examining physician's reference to the possible 
relationship between the veteran's complaints of dizziness 
and his medication and the suggestion that the veteran's 
treating psychiatrist make a determination of the best 
possible course for determining whether there is a 
connection.  

Despite the Board's instruction that the RO was to afford the 
veteran an appropriate examination necessary to address the 
question of a relationship between the veteran's complaints 
and his medications and the VA examiners' indications that 
they could not answer that question, to date, the veteran has 
not been afforded VA psychiatric examination.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.  

The veteran also contends that his service-connected anxiety 
neurosis is more severe than the current rating indicates.  A 
decision on this issue is deferred pending completion of the 
necessary psychiatric examination.

Finally, the Board notes that the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) significantly adds to and amends 
the statutory law concerning VA's duties when processing 
claims for VA benefits.  Given those changes, the Board finds 
that a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the conditions at issue in this appeal.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a psychiatric examination to 
evaluate the severity of his anxiety 
neurosis and clarify the etiology of the 
veteran's dizziness, vertigo or tinnitus.  
Complete psychological tests should be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  Based on the 
examination and study of the case, the 
examiner should provide detailed 
descriptions of all current 
symptomatology of the veteran's anxiety 
neurosis, and include a discussion of his 
social and industrial 
inadaptability/occupational and social 
impairment.  Thereafter, the examiner 
should enter a complete multiaxial 
evaluation, and assign a Global 
Assessment of Functioning (GAF) score 
together with an explanation of what the 
score represents.  The examiner should 
also clarify the likelihood, in 
percentage terms if possible, that 
dizziness, vertigo, or tinnitus are 
caused by medications used to treatment 
of the veteran's service-connected 
psychiatric disability.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report 
should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  If any development of any 
claim is incomplete, including if the 
requested examination was not conducted 
by the appropriate physicians, or does 
not include all test reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase, 
with consideration of both the old and 
new rating criteria.  See VAOPGCPREC 3-
00.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


